Exhibit 10.3

GABLES RESIDENTIAL

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this "Agreement") made as of the 8th day of August, 2002
by and between David Fitch (hereinafter referred to as "Employee") and Gables
Residential Trust, a Maryland business trust, with a principal place of business
at 6551 Park of Commerce Blvd., Suite 100, Boca Raton, FL 33487 (hereinafter
referred to as the "Company").

1.         Effectiveness: Term.  The term of this Agreement shall commence on
the date first above written and unless earlier terminated as provided in
Paragraph 8 below, shall terminate eighteen (18) months after the Effective Date
(the "Original Term").  The Original Term shall be extended automatically as
follows: (i) for an additional period beginning at the end of the Original Term
and ending on the next following December 31 and (ii) thereafter for additional
one-year periods (each additional period described in clauses (i) and (ii)
above, a "Renewal Term"), unless notice that this Agreement will not be extended
is given by either party to the other three (3) months prior to the expiration
of the Original Term or any Renewal Term. (The period of Employee's employment
hereunder within the Original Term and any Renewal Terms is herein referred to
as the "Employment Period".)

2.         Employment/Duties. 

             (a)  During the Employment Period, Employee shall be employed in
the business of the Company and its affiliates.  Employee shall serve as a
corporate officer with the title of   Chief Investment Officer. Employee's
duties and authority shall be commensurate with his title and position with the
Company.  

             (b)  Employee agrees to his employment as described in this
Paragraph 2 and agrees to devote substantially all of his working time and
efforts to the performance of his duties under this Agreement, except as
otherwise approved by the Board of Trustees of the Company (the "Board of
Trustees"); provided that, nothing herein shall be interpreted to preclude
Employee from (i) retaining any preexisting consulting fee contracts relating to
and/or minority interests in multifamily residential apartment properties or
(ii) participating as an officer or director of, or advisor to, any charitable
or other tax exempt organization.  

             (c)  In performing his duties hereunder, Employee shall be
available for reasonable travel as the needs of the business require.  Employee
shall be based in the greater Boca Raton metropolitan area.  

3.         Compensation/Benefits.  In consideration of Employee's services
hereunder, the Company shall provide Employee the following:  

            (a)  Base Salary. The Company shall pay Employee an annual salary
of  $280,000.00 during the Employment Period ("Base Salary"). Base Salary shall
be payable in accordance with the Company's normal business practices, but in no
event less frequently than monthly.  Employee's Base Salary shall be reviewed no
less frequently than annually by the Company and may be increased but not
decreased during the Employment Period. 

           (b) Bonuses.  At the close of each fiscal year, the Company shall
review the performance of the Company and of Employee during the prior fiscal
year, and the Company may provide Employee with additional compensation as a
bonus if the Board of Trustees, or any compensation committee thereof, in its
discretion, determines that Employee's contribution to the Company warrants such
additional payment and the Company's anticipated financial performance for the
present period permits such payment. The bonuses hereunder shall be paid as a
lump sum not later than thirty (30) days after completion of the audit of the
Company's books for the fiscal year, subject to the Employee's right to defer in
his sole discretion pursuant to separate written agreement with the Company. For
purposes of paragraph 8(c), the bonus paid in respect of any year ( i) shall
include cash bonuses paid in respect of such year, unrestricted share grants
made in respect of such year (valued as of the date of grant) and any restricted
shares, whenever granted, which vested entirely or substantially in respect of
service during such year (including, without limitation, restricted shares which
vested on January 1 of the following year) (valued at the date of vesting), but
( ii ) shall not include any restricted share grants made in respect of such
year (unless subsequently vested in respect of such year in accordance with the
preceding  clause (i)), option grants made in respect of such year or the
exercise of any options during such year. 

          (c)  Medical Insurance. During the Employment Period, the Company
shall provide to Employee and Employee's immediate family a comprehensive policy
of health insurance.  

          (d) Life Insurance/Disability Insurance. Beginning on the first
anniversary of the Effective Date and for the balance of the Employment Period,
the Company shall, to the extent reasonably available on customary terms and
rates, (i) provide Employee with term life insurance in a face amount equal to
$1,000,000, and (ii) have Employee covered by reasonably comprehensive
disability insurance or, at Employee's election, otherwise reimburse Employee
for the cost of such a policy in an amount not to exceed $5,000 per year;
provided that such $5,000 amount shall be increased as the age of the Employee
increases for any year during the Employment Period as may be necessary to
maintain the same level of insurance as in effect during the second year of the
Employment Period. Employee agrees to submit to such medical examinations as may
be required in order to secure or maintain such policies of insurance. 

          (e)  Vacations. Employee shall be entitled to reasonable paid
vacations in accordance with the then regular procedures of the Company
governing executives, not to exceed four weeks per annum, in the aggregate. 

          (f)   Secretarial Services.  During the Employment Period, Employee
shall be entitled to secretarial services and a private office commensurate with
his title and duties.  

          (g)  Stock Grants.  Employee shall be eligible for the grant of
stocks, annually, in an amount to be determined by the Board of Trustees, or any
compensation committee thereof, in its discretion from time to time.  

          (h)  Other Benefits. During the Employment Period, the Company shall
provide to Employee such other benefits, including the right to participate in
such retirement or pension plans, as are made generally available to employees
of the Company from time to time.  

4.         Automobile. The Company shall provide Employee with a monthly car
allowance of not less than $572.00 per month (adjusted annually for inflation on
the basis of changes in CPI), provided that, with Employee's consent, the
Company may instead purchase or lease, and maintain insurance on, an automobile
of comparable value for use by Employee during the Employment Period, which
automobile Employee shall operate and maintain, at his own expense, with the
same standard of care Employee applies to his own property and as may be
required under any applicable lease agreement.  

5.        Expenses/Indemnification. 

          (a)  During the Employment Period, the Company shall reimburse
Employee for the reasonable business expenses incurred by Employee in the course
of performing his duties for the Company hereunder, including but not limited to
expenses incurred in connection with out-of-town business travels and related
cellular phone usage, upon submission of invoices, vouchers or other appropriate
documentation, as may be required in accordance with the policies in effect from
time to time for executive employees of the Company.  

          (b) To the full extent permitted by law and subject to the Company's
Amended and Restated Declaration of Trust, as amended from time to time, and
Second Amended and Restated By-Laws, as amended from time to time, the Company
shall indemnify Employee with respect to any actions commenced against Employee
in his capacity as an officer or trustee or former officer or trustee of the
Company, or any affiliate thereof for which he may serve in such capacity, and
the Company shall advance on a timely basis any expenses incurred in defending
such actions. The obligation to indemnify hereunder shall survive the
termination of this Agreement. The Company agrees to use its best efforts to
secure and maintain officers and trustees insurance with respect to Employee. 

6.         Employer's Authority/Policies.  Employee agrees to observe and comply
with the rules and regulations of the Company as adopted by the Board of
Trustees respecting the performance of his duties and to carry out and perform
orders, directions and policies communicated to him from time to time by the
Board. Employee agrees to abide by the Company's insider trading policies and
procedures and the Company's Code of Ethics, and agrees to make annual
certifications or affirmations to such effect if requested by the Company.  

7.           Records/Nondisclosure/Company Policies.              

          (a)     General. All records, financial statements and similar
documents obtained, reviewed or compiled by Employee in the course of the
performance by him of services for the Company, whether or not confidential
information or trade secrets, shall be the exclusive property of the Company.
Employee shall have no rights in such documents upon any termination of this
Agreement.

          (b)    Confidential Information. Employee will not disclose to any
person or entity (except as required by applicable law, with the Company's
consent or in connection with the performance of his duties and responsibilities
hereunder), or use for his own benefit or gain, any confidential information of
the Company obtained by him incident to his employment with the Company. The
term "confidential information" includes, without limitation, financial
information, business plans, prospects and opportunities which have been
discussed or considered by the management of the Company but does not include
any information which has become part of the public domain by means other than
the Employee's non-observance of his obligations hereunder. This paragraph shall
survive the termination of this Agreement. 

8.         Termination/Severance.

          (a)  At-Will Employment. Employee's employment hereunder is "at will"
and, therefore, may be terminated at any time, with or without cause, at the
option of the Company, subject only to the severance obligations under this
Paragraph 8. Upon any termination hereunder, the Employment Period shall
expire.            

           (b)  Termination by the Company For Good Reason or Voluntarily by
Employee.   If (A) Employee is terminated by the Company for Good Reason (as
defined in Paragraph 8(d) below) or (B) if Employee shall voluntarily terminate
his employment hereunder (but other than by reason of a Force Out (as defined in
Paragraph 8(d) below), and other than pursuant to a Change of Control Event (as
defined in Paragraph 8(d) below), then the Employment Period shall end and
Employee shall be entitled to receive his Base Salary at the rate provided
pursuant to Section 3(a) for the period up to and including the date on which
such termination shall take effect.             

          (c)  Other Terminations. If (A) Employee's employment is terminated by
the Company without Employee's consent and other than for Good Reason, or (B)
Employee terminates his employment by reason of or at any time following a Force
Out, or (C) Employee's employment is terminated by reason of his death, or (D)
Employee's employment is terminated pursuant to a Change of Control Event,
Employee, or his estate, as the case may be, shall be entitled: 

                (i)   immediately vest in any outstanding stock options and
grants of Shares; and

               (ii)  to the payment of an amount (the "Severance Amount"), equal
to one times the sum of (x) his Base Salary under Paragraph 3(a) at the rate
then in effect, and (y) the amount equal to the greater of (1) his bonus
received in respect of the  immediately preceding fiscal year under Paragraph
3(b) or (2) any bonus award that the Board of Trustees or any committee thereof
has approved for any period that has closed prior to the date of termination but
has not yet been paid.

The Severance Amount shall be paid as a lump sum within thirty (30) days of such
termination.   In the event that any stock option plan or option agreement of
the Company provides terms for the acceleration and / or exercise of options
following a termination of employment that vary from or are otherwise
inconsistent with the foregoing, the Company shall take such actions as may be
necessary to amend such plan or option agreement.   Notwithstanding the
foregoing, in the event of a termination by reason of Employee's death, the
Severance Amount shall be zero if the life insurance proceeds payable under
Paragraph (3)(d) equal or exceed $1,000,000. During the remaining term of the
Employment Period (or what would have been the remaining term if Employee's
employment had not been terminated), the Company shall provide Employee with the
benefits described in Paragraph 3 (c).                        

          (d)    Definitions.  For purposes of this Paragraph 8, the following
terms shall have the indicated definitions:  

                  (1)     "Change of Control" shall mean the occurrence of any
one of the following events:  

                             (A)  any "person," as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the "Act")
(other than the Company, any of its Subsidiaries (as defined below), any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan of the Company or any of its Subsidiaries), together with
all "affiliates" and "associates" (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 40% or more of either (i) the combined voting power of
the Company's then outstanding securities having the right to vote in an
election of the Board of Trustees ("voting Securities") or (ii) the then
outstanding Shares (in either such case other than as a result of acquisition of
securities directly from the Company); or  

                             (B)  persons who, as of the date hereof, constitute
the Board of Trustees (the "Incumbent Trustees") cease for any reason,
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board,
provided that any person becoming a trustee of the Company subsequent to the
date hereof whose election or nomination for election was approved by a vote of
at least a majority of the Incumbent Trustees or was approved by a nominating
committee of the Board shall, for purposes of this Agreement, be considered an
Incumbent Trustee; or  

                             (C) the shareholders of the Company shall approve
(i) any consolidation or merger of the Company or any Subsidiary where the
shareholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate 50% of the voting shares of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (ii) any sale, lease, exchange or other transfer
(in one transaction or series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (iii) any plan or proposal for the liquidation or dissolution of the
Company;  

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other Voting Securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 40% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the Voting
Securities beneficially owned by any person to 40% or more of the combined
voting power of all then outstanding Voting Securities;   provided, however,
that if any person referred to in clause (x) or (y) of this sentence shall
thereafter become the beneficial owner of any additional Shares or other Voting
Securities (other than pursuant to a share split, stock dividend, or similar
transaction), then a "Change of Control" shall be deemed to have occurred for
purposes of the foregoing clause (A). 

As used in this definition of "Change of Control, " the term "Subsidiary" means
Gables Realty Limited Partnership, Gables Residential Services, Inc., and any
corporation or other entity (other than the Company) in any unbroken chain of
corporations or other entities, beginning with the Company if each of the
corporations or entities (other than the last corporation or entity in the
unbroken chain) owns stock or other interests possessing 50% or more of the
economic interest or the total combined voting power of all classes of stock or
other interests in one of the other corporations or entities in the chain.  

                       (2)  A "Change of Control Event" shall mean any voluntary
or involuntary termination of Employee's employment occurring within (6) months
following a Change of Control.  

                       (3)  A "Force Out" shall be deemed to have occurred in
the event of: (1) a material breach by the Company of any obligation under this
Agreement, including but not limited to those under Paragraphs 2 and 3 hereof,
(2) a substantial diminution in the duties or responsibilities of Employee, or
(3) a relocation of Employee to any location outside of the greater Boca Raton
metropolitan area during the first twelve months after the Effective Date
without the Employee's consent. 

                       (4)  "Good Reason" shall mean a finding by the Board of
Trustees, that the Employee has (a) acted with gross negligence or willful
misconduct in connection with the performance of his material duties hereunder,
(b) defaulted in the performance of his material duties hereunder and has not
corrected such action within 15 days of receipt of written notice thereof; (c)
acted against the best interests of the Company or committed a material act of
common law fraud against the Company or its employees, which act in either event
has had a material and adverse impact on the financial affairs of the Company;
(d) been convicted of a felony and such conviction has a material adverse affect
on the interests of the Company; or (e) the continuing disability of Employee
following the expiration of the Disability Period (as defined in Paragraph 8 (e)
under circumstances where  Employee is entitled to benefits payable under the
disability insurance policy of the Company. 

          (e)  Disability.  If Employee shall become unable to efficiently
perform his duties hereunder because of any physical or mental disability or
illness, he shall be entitled to his regular compensation until (i) the period
of disability or illness (whether or not the same disability or illness) shall
exceed 180 consecutive days during the Employment Period. This Agreement
thereafter may be terminated by the Company as provided in Paragraph 8(b),
provided that, Employee shall immediately vest in any outstanding options and
stock grants to the same extent as if the termination had been pursuant to
Paragraph 8(c) (C).  

          (f)   Arbitration in the Event of a Dispute Regarding the Nature of
Termination.  In the event that the Company terminates Employee's employment for
Good Reason (as defined above), and Employee contends that Good Reason did not
exist, the Company's only obligation shall be to submit such claim to
arbitration before the American Arbitration Association ("AAA"). In such a
proceeding, the only issue before the arbitrator will be whether Employee was in
fact terminated for Good Reason.   If the arbitrator determines that Employee
was not terminated for Good Reason, the only remedy that the arbitrator may
award is an amount equal to the Severance Payment specified in Paragraph 8 (c),
the costs of arbitration, and Employee's attorneys' fees.  If the arbitrator
finds that Employee was terminated for Good Reason, the arbitrator will be
without authority to award Employee anything, and the parties will each be
responsible for their own attorneys' fees, and they will divide the costs of
arbitration equally. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  This Paragraph 8(f) shall be
specifically enforceable. Notwithstanding the foregoing, this Paragraph 8(f)
shall not preclude the Company from pursuing a court action for the sole purpose
of obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate, provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Paragraph 8(f).  

          (g)  No Mitigation.  Without regard to the reason for the termination
of Employee's employment hereunder, Employee shall be under no obligation to
mitigate damages with respect to such termination under any circumstances and in
the event Employee is employed or receives income from any other source, there
shall be no offset against the amounts due from the Company hereunder.  

9.         Conflicting Agreements.  Employee hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is party
or is bound, and that he is not now subject to any covenants against competition
or similar covenants which would affect the performance of his obligations
hereunder. The parties agree that this agreement supersedes and replaces any
prior written employment agreement between the Company and Employee of similar
scope and nature.  

10.       Notices. Any notice required or permitted hereunder shall be in
writing and shall be deemed sufficient when given by hand or by nationally
recognized overnight courier or by express, registered or certified mail,
postage prepaid, return receipt requested, and addressed to the company or
Employee, as applicable, at the address indicated above (or to such other
address as may be provided by notice). 

11.       Miscellaneous.  This Agreement (i) constitutes the entire agreement
between the parties concerning the subjects hereof and supersedes any and all
prior agreements or understandings, (ii) may not be assigned by Employee without
the prior written consent of the Company, and (iii) may be assigned by the
Company and shall be binding upon, and inure to the benefit of, the Company's
successors and assigns.   Headings herein are for convenience of reference only
and shall not define, limit or interpret the contents hereof.  

12.       Amendment. This Agreement may be amended, modified or supplemented by
the mutual consent of the parties in writing, but no oral amendment,
modification or supplement shall be effective.  

13.       Special Enforcement.  The provisions of this Agreement are to be
specifically enforced if   not performed according to their terms.  Without
limiting the generality of the foregoing, the parties acknowledge that the
Company would be irreparably damaged and there would be no adequate remedy at
law for Employee's breach of Paragraphs 7, 9, and 10 of this Agreement and,
accordingly, Employee hereby consents to the entry of any temporary restraining
order or preliminary or ex parte injunction, in addition to any other remedies
available at law or in equity, to enforce the provisions thereof. This Paragraph
14 shall survive the termination of this Agreement.  

14.       Severability. The provisions of this Agreement are severable. The
invalidity of any provision shall not affect the validity of any other
provision.  

15.       Governing Law. This Agreement shall be construed and regulated in all
respects under the laws of the State of Maryland.     

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.                                                   

GABLES RESIDENTIAL TRUST

By:     /s/ Chris D. Wheeler                   
       Chris D. Wheeler
       Chief Executive Officer

EMPLOYEE

     /s/ David Fitch                                   
David Fitch